                Case 1:19-cv-08324-DLC Document 1-36 Filed 09/06/19 Page 1 of 1


  From:    Amro Ali amro.ali9@icloud.com
Subject:   My Next Lecture is ready
   Date:   February 10, 2017 at 11:53 AM
     To:   Tad Wandel tad.wandel@wmchealth.org, wandel@wcmc.com, Sansar Sharma SANSAR_SHARMA@NYMC.EDU
    Cc:    Amro Ali amro.ali9@icloud.com


       Dear Drs.Wandel and Sahrma,
       This is my next lecture and it is in final draft.
       I am ready for the lecture at any time as per your convenience.
       please see attachment.
       Thanks
       Amro




           Basic Concepts
           in Imm…L .pptx
